DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Otten et al. (US 5704925).
	With respect to claim 8, Otten discloses a device (10) for unilateral or bilateral retraction of tissue comprising: at least one retractor shaft (either of 20, 21) configured to be positioned in a closed position (see fig. 3 below) and an open position (e.g. see fig. 2 below); a forcep (see fig. 1 below) including at least one handle (see fig. 1 below), where said forcep is configured to control the at least one retractor shaft from the closed position to the open position (see fig. 1-3 below and col. 3 lines 19-27 below); and a suction (13, 17) (see col. 2 line 65 – col. 3 line 5 below, and note that fluid can both be inserted through and pulled/drawn out (suctioned) through 13, 17) wherein said at least one retractor shaft is positioned on said suction (see fig. 3 below), and wherein at least 

    PNG
    media_image1.png
    410
    754
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    273
    858
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    539
    580
    media_image3.png
    Greyscale

As for claim 9, Otten further discloses the device of claim 8 further comprising at least two retractor shafts (see fig. 1-3 above), wherein said forcep controls the retractor shafts from the closed position to the open position (see fig. 1-3 above and col. 3 lines 19-27 above). 
As for claim 10, Otten further discloses the device of claim 9 wherein the forcep includes two handles (see fig. 1 above).
As for claim 11, Otten further discloses the device of claim 9 wherein said retractor shafts are removably attached to said suction (see fig. 2-3 above and note that moving from the closed to open position is when this occurs, due to scissors-motion).

As for claim 12, Otten further discloses the device of claim 8 wherein at least one retractor shaft includes a retractor tip (e.g. tip of 20, 21 respectively).
As for claim 13, Otten further discloses the device of claim 8 wherein said retractor shaft is positioned ipsilaterally on the suction (see fig. 2 above and note that that retractor shaft 20 is located on only one side of 13, 17).
As for claim 14, Otten further discloses the device of claim 9 wherein said retractor shafts are positioned bilaterally on the suction (see fig. 2 above).

Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that Otten does not teach “a device for unilateral or bilateral retraction of tissue” and “at least one retractor shaft is positioned on said suction” (see Remarks pages 5-6).
This is not found to be persuasive. Otten teaches a medical forceps device/instrument (see fig. 1 below) with a handle (see fig. 1 below) and at least one retractor shaft (either of 20, 21) positioned on the suction (e.g. 13 with 17) (see fig. 2 below and also col. 1 lines 32-36). 


    PNG
    media_image2.png
    273
    858
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    410
    754
    media_image1.png
    Greyscale

The forceps instrument is capable of being opened (retractor shafts 20, 21 being moved apart relative to each other and also 13+17 as shown in fig. 2 above) and closed (retractor shafts 20, 21 being brought together as shown in fig. 3 above). 
One of Applicant’s arguments rely on language solely recited in preamble recitations in claim 8. When reading the preamble in the context of the entire claim, the recitation “a device for unilateral or bilateral retraction of tissue” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. In fact, there is no language in the claim that even positively recites retraction of tissue or anything else. The body of the claim only requires the retractor shaft being moved away from the suction.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “retraction of tissue”) are not positively recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the device of Otten is not used in the same manner as the invention. However, because claims 8-14 are drawn to apparatus and not methods of using this apparatus, the device of Otten must only be capable of performing the recited functional limitations of these claims. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Otten teaches all of structural components of claim 8: the forceps, handle, and at least one retractor shaft positioned on the suction as demonstrated in figs. 1-3 above. The attachment of the retractor shaft (20 or 21) with the forceps, allows movement both towards and away from both the suction and the longitudinal axis of the device/instrument if one so desires, as required by the recited language in claim 8. Although, not positively recited or a requirement of claim 8, movement away from the longitudinal axis will also allow the retractor shaft to perform the function of pushing/moving any tissue contacted by the retractor shaft away from the longitudinal axis of the device/instrument as well. Applicant needs to focus on structural components of the invention that are different than the basic structure taught in Otten. For instance, how are the retractor shafts connected to the suction or to the forceps? 
The rejection of claims 8-14 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773